                 Case 3:19-cv-03725-JCS Document 1 Filed 06/26/19 Page 1 of 8



 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   Luz E. Mendoza, Esq. (SBN 303387)
     SALTZMAN & JOHNSON LAW CORPORATION
 3   1141 Harbor Bay Parkway, Suite 100
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     mstafford@sjlawcorp.com
 5   mminser@sjlawcorp.com
     lmendoza@sjlawcorp.com
 6
     Attorneys for Plaintiffs, Operating Engineers’
 7   Health And Welfare Trust Fund for Northern California, et al.

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; RUSSELL E. BURNS and JAMES                  COMPLAINT
     E. MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14   ENGINEERS; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
15
     PENSIONED OPERATING ENGINEERS’
16   HEALTH AND WELFARE TRUST FUND;
     RUSSELL E. BURNS and JAMES E. MURRAY,
17   Trustees;
18   OPERATING ENGINEERS AND PARTICIPATING
     EMPLOYERS PRE-APPRENTICE, APPRENTICE
19   AND JOURNEYMEN AFFIRMATIVE ACTION
     TRAINING FUND; RUSSELL E. BURNS and
20   JAMES E. MURRAY, Trustees;
21   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
22   FUND; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
23
     HEAVY AND HIGHWAY COMMITTEE; and
24
     OPERATING ENGINEERS LOCAL 3 OF THE
25   INTERNATIONAL UNION OF OPERATING
     ENGINEERS, AFL-CIO,
26
                    Plaintiffs,
27
            v.
28
                                                        1
     COMPLAINT
     Case No.
                                                              P:\CLIENTS\OE3CL\Montez Group, Inc\Pleadings\Complaint - Montez Group 062619.docx
                 Case 3:19-cv-03725-JCS Document 1 Filed 06/26/19 Page 2 of 8



 1   MONTEZ GROUP, INC., a Delaware Corporation,

 2                  Defendant.
 3
                                                        Parties
 4
            1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which
 5
     includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating
 6
     Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, the
 7
     Rehabilitation Plan, and the Operating Engineers Annuity Plan) (“Pension Plan”); Pensioned Operating
 8
     Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund); Operating Engineers and
 9
     Participating Employers Pre-apprentice, Apprentice and Journeymen Affirmative Action Training Fund
10
     (“Affirmative Action Training Fund”); and the Operating Engineers Local Union No. 3 Vacation,
11
     Holiday and Sick Pay Trust Fund (“Vacation Fund”) (collectively referred to hereinafter as the “Trust
12
     Funds”), are employee benefit plans as defined in the Employee Retirement Income Security Act of
13
     1974 ("ERISA") § 3(3), 29 U.S.C. § 1002(3). Russell E. Burns and James E. Murray are Co-Chairmen
14
     of the Joint Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, and
15
     Affirmative Action Training Fund and have authority to act on behalf of all Trustees of those Funds.
16
     Russell E. Burns and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Vacation
17
     Fund and have authority to act on behalf of all Trustees of the Vacation Fund. The Trust Funds and their
18
     fiduciaries are together referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
19
            2.      The Heavy and Highway Committee is a Trust established under the Labor Management
20
     Relations Act ("LMRA"), 302(c)(9), 29 U.S.C. § 186(c)(9).
21
            3.      Operating Engineers Local Union No. 3 of the International Union of Operating
22
     Engineers, AFL-CIO (“Union”) is a labor organization as defined in § 2(5) of the National Labor
23
     Relations Act ("NLRA"), 29 U.S.C. § 152(5), and is represented by counsel herein for the limited
24
     purpose of collecting union dues owing as part of the subject contribution claims of Plaintiffs, and not
25
     for any other cause of action. The Union expressly reserves its rights to pursue any other cause of action
26
     on its own behalf.
27
28
                                                          2
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\Montez Group, Inc\Pleadings\Complaint - Montez Group 062619.docx
                   Case 3:19-cv-03725-JCS Document 1 Filed 06/26/19 Page 3 of 8



 1            4.      Montez Group, Inc., a Delaware Corporation (“Defendant”), is an employer by virtue of

 2   ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

 3                                                       Jurisdiction

 4            5.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

 5   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms

 6   of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress

 7   such violations, and seek all other appropriate relief under ERISA.

 8            6.      Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §

 9   185, in that Plaintiffs seek to enforce the terms and conditions of a valid Bargaining Agreement.

10            7.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

11   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

12   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

13   herein, each of which has a substantial ground in federal jurisdiction.

14                                                           Venue

15            8.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

16   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

17   discretion, in the district where the plan is administered, where the breach took place, or where a

18   defendant resides or may be found, and process may be served in any other district where a defendant
19   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

20   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this

21   Court.

22            9.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

23   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

24   in this district, its duly authorized officers or agents are engaged in representing employee members in

25   this district, and the claims arise in this district.

26                                                Intradistrict Assignment

27            10.     The basis for assignment of this action to this Court’s Oakland Division is that all of the
28
                                                               3
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\Montez Group, Inc\Pleadings\Complaint - Montez Group 062619.docx
                Case 3:19-cv-03725-JCS Document 1 Filed 06/26/19 Page 4 of 8



 1   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

 2   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant therefore failed to

 3   fulfill its statutory and contractual obligations to Plaintiffs.

 4                                               Bargaining Agreements

 5           11.     Defendant entered into the Independent Testing and Inspection Agreement between the

 6   Union and Defendant (the “Independent Testing Agreement”), which incorporates the Master

 7   Agreement for Testing and Inspection (“Master Agreement”) between the Union and the Signatory

 8   Associations and any amendments, modifications, and supplements thereto. The Independent Testing

 9   Agreement and the Master Agreement are collectively referred to hereinafter as the “Bargaining

10   Agreements.” The Master Agreement, which incorporates the terms of the Trust Agreements

11   establishing the Trust Funds (“Trust Agreements”), requires Defendant to provide employer

12   contributions to Plaintiffs’ Trust Funds, to the Union for union dues, and to the other plans more fully

13   described in the Independent Testing Agreement and Master Agreement. ERISA Plaintiffs are third-

14   party beneficiaries of the Bargaining Agreements.

15           12.     Under the terms of the Master Agreement and the Trust Agreements incorporated therein,

16   Defendant is required to pay certain contributions to the IUOE National Training Fund, the Contract

17   Administration Fund and the Operating Engineers Industry Stabilization Trust Fund (referred herein as

18   “Bargained Plans”). Plaintiffs’ Boards of Trustees are assigned to receive and administer monies due to
19   these Bargained Plans.

20           13.     Under the Independent Testing and Master Agreements and Trust Agreements, which are

21   incorporated into the Independent Testing and Master Agreements and made binding on Defendant,

22   Defendant is required to regularly pay to ERISA Plaintiffs, the Bargained Plans, and the Union, certain

23   sums of money, the amounts of which are determined by the hours worked by Defendant’s employees.

24   Contributions are due on the fifteenth (15th) day of the month following the month in which hours were

25   worked, and are considered delinquent if not received by the twenty-fifth (25th) day of that month.

26   Defendant is also required, pursuant to the Master Agreement, to pay liquidated damages for each

27   delinquent contribution. The Master Agreement also provides that interest accrues on delinquent
28
                                                             4
     COMPLAINT
     Case No.
                                                                    P:\CLIENTS\OE3CL\Montez Group, Inc\Pleadings\Complaint - Montez Group 062619.docx
                  Case 3:19-cv-03725-JCS Document 1 Filed 06/26/19 Page 5 of 8



 1   contributions. Defendant is also required, pursuant to the Trust Agreements, to pay liquidated damages

 2   in the amount of ten percent (10%) for each delinquent contribution, but in the amount of twenty percent

 3   (20%) for each delinquent contribution which is the subject of litigation, Moreover, the Trust

 4   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

 5   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

 6   which payment was due, until paid in full.

 7          14.      The Master and Trust Agreements further require Defendant to maintain time records or

 8   time cards, and to permit an authorized Trust Fund representative to examine such records of Defendant

 9   as are necessary to determine whether Defendant has made full payment of all sums owed to ERISA

10   Plaintiffs. Should an audit of Defendant’s records reveal Defendant has failed to provide full and prompt

11   payment of all sums due to Plaintiffs, Defendant must reimburse Plaintiffs for the amounts due,

12   including audit fees, in addition to any other obligations pursuant to the Bargaining and Trust

13   Agreements.

14                                                Factual Allegations

15          15.      Defendant has failed and refused to comply with an audit of its payroll records for the

16   period from June 1, 2014 through December 31, 2017.

17          16.      Defendant has also failed to report and to pay contributions for hours worked by its

18   employees during the months of December 2017, January 2018, May 2018, September 2018 through
19   March 2019, and May 2019. Liquidated damages and interest have been incurred and are owed to

20   Plaintiffs for the unreported and unpaid contributions for that period.

21          17.      Plaintiffs are also entitled to recover any and all contributions, and all liquidated damages

22   and interest on delinquent contributions, found due on timecards, audit, or otherwise including estimated

23   contributions for months Defendant failed to report to Plaintiffs, through the time of Judgment. Plaintiffs

24   reserve the right to conduct a further audit to determine whether there are any additional amounts due

25   from Defendant.

26          ///

27          ///
28
                                                           5
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\Montez Group, Inc\Pleadings\Complaint - Montez Group 062619.docx
                Case 3:19-cv-03725-JCS Document 1 Filed 06/26/19 Page 6 of 8



 1                                   FIRST CAUSE OF ACTION
        For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
 2                            Attorneys’ Fees and Costs Against Defendant
 3          18.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 17, above.

 4          19.     Defendant has a contractual duty to timely pay the required contributions to Plaintiffs and

 5   the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreements and

 6   Trust Agreements. Defendant also has a contractual duty under the Bargaining Agreements, and Trust

 7   Agreements to permit an audit of its records to determine whether it is making full and prompt payment

 8   of all sums required to be paid by them to Plaintiffs, and to pay Plaintiffs all amounts found due as a

 9   result of an audit, including audit fees.

10          20.     In addition, Defendant has a statutory duty to timely make the required payments to

11   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

12          21.     By failing to make the required payments to Plaintiffs, Defendant breached the

13   Bargaining Agreements and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a). In

14   addition, by refusing to permit an audit of its records, Defendant breached the Bargaining Agreement.

15          22.     Defendant’s failure and refusal to permit the audit and pay the required contributions was

16   at all times, and still is, willful. Defendant continues to breach the Bargaining Agreements, and

17   incorporated Trust Agreements, by failing to permit the audit and pay all amounts owed as alleged. Said

18   refusal is unjustified and done with knowledge and intent.
19          23.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

20   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations

21   required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

22   U.S.C. §§ 141-197, and the Bargaining Agreements and Trust Agreements, and are restrained from

23   continuing to refuse to perform as required thereunder.

24          24.     This Court is authorized to issue injunctive relief based on the traditional standard. As set

25   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

26   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

27   hardships and advancement of public interest favor ERISA Plaintiffs.
28
                                                          6
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\Montez Group, Inc\Pleadings\Complaint - Montez Group 062619.docx
                 Case 3:19-cv-03725-JCS Document 1 Filed 06/26/19 Page 7 of 8



 1          25.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

 2   may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such

 3   withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents, Trust

 4   Agreements, and the law.

 5                                                          Prayer

 6          WHEREFORE, Plaintiffs pray as follows:

 7          1.      For an order,

 8                  (a)           requiring that Defendant comply with its obligations to Plaintiffs under the terms

 9   of the Bargaining Agreements and Trust Agreements, including permitting an audit of its records as

10   requested by Plaintiffs;

11                  (b)           enjoining Defendant from violating the terms of those documents and of ERISA;

12   and

13                  (c)           enjoining Defendant from disposing of any assets until said terms have been

14   complied with, and from continuation or operating of Defendant’s business until said terms have been

15   complied with.

16          2.      For a judgment against Defendant as follows:

17                  (a)           Any unpaid contributions, due at time of Judgment, including those determined as

18   due by audit, timecards, or otherwise, including estimated contributions for any months Defendant fails

19   to report to Plaintiffs pursuant to ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

20                           i.          To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA

21   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

22                          ii.          To the Union in accordance with the Bargaining Agreements.

23                    (b)         Liquidated damages on any late-paid and unpaid contributions in an amount

24   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

25   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

26                    (c)         Interest on any late-paid and unpaid contributions at the rates set in accordance

27   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132
28
                                                               7
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\Montez Group, Inc\Pleadings\Complaint - Montez Group 062619.docx
                   Case 3:19-cv-03725-JCS Document 1 Filed 06/26/19 Page 8 of 8



 1   (g)(2)(B).

 2           3.       Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

 3   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

 4   with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all

 5   Plaintiffs.

 6           4.       That the Court retain jurisdiction of this case pending compliance with its orders.

 7           5.       For such other and further relief as the Court may deem just and proper.

 8   DATED: June 26, 2019                                  SALTZMAN & JOHNSON LAW CORPORATION

 9

10                                                   By:                            /S/
                                                           Matthew P. Minser
11                                                         Attorneys for Operating Engineers’ Health And
                                                           Welfare Trust Fund, et al.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28
                                                            8
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\Montez Group, Inc\Pleadings\Complaint - Montez Group 062619.docx
